The offense is robbery. The punishment assessed is confinement in the state penitentiary for a term of five years. *Page 397 
The record is before us without any bills of exception. The only question presented for review is the sufficiency of the evidence to justify and sustain his conviction.
The State's evidence, briefly stated, shows that on the 2nd day of December, 1943, while R. F. Menge was at the Travis Grill in the City of Houston, in company with a friend, the appellant came in and asked him (Menge) for a cigarette, and also asked if he might sit down at the table. While they were sitting there, Menge invited appellant to have a glass of beer; and as they were drinking the beer, a second party came in, and pretended that he was a friend of the appellant. They asked him if he would join them in a glass of beer. He said that he did not care for any beer but that he would like to have some wine or something that had more "kick" to it, and he asked Menge if he could spare the price of a bottle of wine, to which Menge replied that he could, and reached into his pocket, drew out some bills and handed him a dollar bill; that he purchased a bottle of wine, and the two then went to the rest room. While they were in there, the proprietor told them that they could not drink it there; that if they did, they might cause him to lose his license. The three men went outside, stood on the sidewalk and talked a while, when the appellant said to his friend that he ought to be in bed as he was taking pneumonia as a result of the "flu," and suggested that they take him home. He said that he lived near the Grand Central Depot. When they reached the underpass, it began to rain and they stopped under the bridge. While there appellant robbed Menge of thirty dollars.
Appellant did not testify or offer any affirmative defense.
It is our opinion that the evidence is sufficient upon which the jury could base their conclusion of his guilt.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 398